DETAILED ACTION
	This office action is in response to the election filed on May 23, 2022.  Claims 1-10 are pending (claim 10 is withdrawn from consideration as being related to a non-elected Group), with claims 1 and 8 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on May 23, 2022 is acknowledged.  Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 29, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty (20) pages) were received on September 29, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding dependent claim 2, the phrase “mechanism is fixed to a value at which an output power of the converted light is maximized” in claim body is a relative term (“maximized”) which renders the claim indefinite because such term is compared to an unknown “value.”  The term “maximized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required, with clear claiming for the scope of the maximization of light and the value being referred thereto.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno EP 2 120 090 A1.
 Okuno EP 2 120 090 A1 teaches (ABS; Figs. 1, 4-10; corresponding text, in particular see paragraphs [0020] – [0047]; Claims) a wavelength converter 1 (ABS; Claims; Figs. 1 and 8-10 show different embodiments), comprising: an input port (at 21, Fig. 1); an optical fiber 31 configured to cause a signal light (“Input light”, Fig. 1) and an excitation light 11 (Pump) to interact with each other due to a nonlinear optical effect (“nonlinear optical phenomenon”, ABS), the signal light and the excitation light being input to the input port (again at 21, Fig. 1); a stress application mechanism 33 (Bobbin in Figs. 4-7, for example para [0023], [0034] can “stress” the fiber) configured to apply stress in a direction crossing a winding direction of the optical fiber (as fiber 31 is “wound” or “wrapped” around the bobbin 31 in Okuno); and an output port (Output at “Converted Light”, Fig. 1) configured to output a converted light having a wavelength different from the wavelengths of the signal light and the excitation light (ABS; “wavelength different”), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.
	Regarding dependent claim 2, because Okuno uses at least a controller 72 with feedback of at least power (see para [0024]), the structure of this claim is met as value of stress is controlled for a desired or “maximized” (note frame-of-reference) in the power output.
	Regarding claim 6, para [0034] teaches “thermally expanding” of the body 32, which inherently meets a changed diameter of the bobbin, as the size changes.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krupa et al. U.S.P. No. 10,608,403 B2.
Krupa et al. U.S.P. No. 10,608,403 B2 teaches (ABS; Figs. 1, 4, 5; corresponding text, in particular columns 5-8; noting column 8, lines 1-64; Claims) a wavelength converter (ABS; Figs. 1, 4, 5 show different embodiments), comprising: an input port (input to FO, Fig. 5); an optical fiber FO configured to cause a signal light (SL, Fig. 5) and an excitation light (SLA can be considered as exciting or pump the nonlinear fiber FO) to interact with each other due to a nonlinear optical effect (nonlinear wavelength conversion process in Figs. 1, 4, 5; “nonlinear conversion to other wavelengths” in column 8, lines 44-45), the signal light and the excitation light being input to the input port (again at the FO, Fig. 5); a stress application mechanism configured to apply stress in a direction crossing a winding direction of the optical fiber (as in column 8, lines 53-64; the FO may be “mechanically stressed” in Krupa as the fiber is “wound”); and an output port (output near FS in Figs. 1 4, 5) configured to output a converted light having a wavelength different from the wavelengths of the signal light and the excitation light (ABS; inventive concept of Krupa to output a different wavelength of light), which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno EP 2 120 090 A1, standing alone.
Regarding independent claim 1, Okuno EP 2 120 090 A1 teaches (ABS; Figs. 1, 4-10; corresponding text, in particular see paragraphs [0020] – [0047]; Claims) a wavelength converter 1 (ABS; Claims; Figs. 1 and 8-10 show different embodiments), comprising: an input port (at 21, Fig. 1); an optical fiber 31 configured to cause a signal light (“Input light”, Fig. 1) and an excitation light 11 (Pump) to interact with each other due to a nonlinear optical effect (“nonlinear optical phenomenon”, ABS), the signal light and the excitation light being input to the input port (again at 21, Fig. 1); a stress application mechanism 33 (Bobbin in Figs. 4-7, for example para [0023], [0034] can “stress” the fiber) configured to apply stress in a direction crossing a winding direction of the optical fiber (as fiber 31 is “wound” or “wrapped” around the bobbin 31 in Okuno); and an output port (Output at “Converted Light”, Fig. 1) configured to output a converted light having a wavelength different from the wavelengths of the signal light and the excitation light (ABS; “wavelength different”).
Regarding dependent claim 7, Okuno ‘090 does not expressly and exactly teach the configuration of this claim for the “stress application mechanism” to include a hollow bobbin made of an elastic material, and a tapered member inserted into the hollow of the hollow bobbin.  However, note the embodiment of Okuno ‘090 in Fig. 6 and paragraph [0035], which teaches a cylindric-shaped member 64 inserted into a hollow bobbin for the same resultant purpose of claim 7 (to expand and contract).  
Accordingly, and although the features of a tapered member to be inserted into the hollow of a bobbin are not exactly disclosed, such limitations do not serve to create any patentable distinction over the “stress application mechanism” of Okuno and Fig. 6.  One having ordinary skill in the art at the time of the effective filing date of the current application would have recognized, without undue burden or experimentation, and with mere common skill in the art, to use a “tapered” member for the “cylindrical” member of Okuno to apply such mechanical stresses or strains on the fiber wound around the bobbin.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Further, Applicant has not disclosed that using a tapered member (in lieu of the cylinder-shaped member 64 of Okuno) provides an advantage, is used for a particular purpose, or solves a stated problem (over the same problem addressed by Okuno.  One of ordinary skill in the art, furthermore, would have expected Okuno to perform equally well with a slight chance in the shape of the cylinder 64, because these claim terms would have been readily recognized using ordinary skill.  For these reasons, as a whole, dependent claim 7 is found obvious over Okuno, standing alone.
	Regarding independent claim 8 and dependent claim 9, Okuno does not expressly and exactly teach both a first and second “communication device” using the features of independent claim 1 (as enumerated above) for wavelength conversion to a different “second wavelength band” from two input wavelength bands.  The same features of claim 1 are identified by Applicant’ claim 8 (and 9), other than having two communication devices (to create a different wavelength band) instead of the one communication “device” in Okuno.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the current application to duplication the disclosure of Okuno into a second, or plural, number of “devices” for the creation of different wavelength bands.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Additionally, merely coupling the first communication device such as in Okuno to a second (same) device would have been obvious because one having ordinary skill would recognized that coupling (and communication) optical devices together to integrate them is a common utility in fiber optics, as well as optical communications, to increase capacity and utility of devices in wavelength conversion.  KSR.  For these reasons, independent claim 8 and dependent claim 9 are found obvious over Okuno ‘090, standing alone.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 3, the specific structural features for the “stress application mechanism” to include a pair of bobbins, with a pressing tool therebetween for applying the stress to an optical fiber suspended between the pair of bobbins, is not expressly taught by any prior art of the current record, when considering such features in combination with independent claim 1.  Further, there is no reasonable suggestion found in any prior art reference to create such a distinct embodiment.  See Applicant’s Figs. 6-13 for 33A, 33B, and 33C.  Claims 4-5 depend from claim 3 and are allowable for the same reason(s).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B-D and O:

-References B and D to Watanabe ‘675 and Nakagawa ‘727 are pertinent to wavelength conversion and phase conjugate conversion (for ‘675) in an optical system similar (same Assignee “Fujitsu”) to the current application (using PMF 12 in ‘675; fiber 140 in ‘727) with input/output ports structural similar as the fiber loops.
-Reference C to Onishi ‘174 is pertinent to a non-linear wavelength converter using optical fiber with a stress applying structure for the fiber (Figs. 7-8).
-Reference O to Hiroishi JP ‘245 is pertinent to a wavelength conversion device using optical fiber(s) and bobbin(s) to apply stress/strain on the fibers for modulating chromatic dispersion characteristics of the fiber.

In order to place this application in condition for allowance, Applicant should cancel dependent claim 3, and incorporate all of such features for the “stress application mechanism” of claim 3 into both independent claims 1 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 3, 2022